PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 15/709,624
Filing Date: November 11, 2021
Appellant(s): Tazzari, Davide, Lamoglie, Luigi, Vernia, Filippo


__________________
Gary L. Montel
Reg. No. 59,221
For Appellant


EXAMINER'S ANSWER




This is in response to the appeal brief filed 11/03/2021 appealing from the Office Action mailed 04/23/2021 as Final Office Action.
(1)   Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2)   Response to Argument
The Rejection of independent claims 17, 32, and 38, under 35 U.S.C. § 103: 
As to the rejections of independent claims 17, 32, and 38, the Appellant submits that the office action missing limitations.  Specifically, with sub-heading “Missing Limitations,” the Appellant submits that the prior art does not teach, “each of a plurality of keys (previously transmitted from a first device) could be selected and used at will (i.e., interchangeably) by the second device to share data with any one contact,” [i.e. missing to address the limitation in the rejections of the office action] (See Appeal Brief, Page 10, lines 2-7). Thereafter, the Appellant submits that The Office cites Smith in the Final Office Action as teaching the above referenced missing limitation from Claim 17, by reference to paragraphs [0004]-[0007], that is  improperly cited [i.e. reference Smith]. (See Appeal Brief, Pages 9-10, 16, 22).
The Examiner respectfully submits that the rejections of the final office action, mailed out on 04/23/2021, does not missed any limitation to address. The Missing Limitations,” cannot be occurred, and proves that all the limitations have been addressed in the office action. 
In regards to Appellant’s argument that the paragraphs [0004]-[0007] of Smith reference is improperly cited, the Examiner respectfully disagree with the Appellant. In the argument, instead of addressing the exact claim imitation that was indicated as taught by the applied reference in the rejections recited in office action, the Appellant paraphrased the limitation in the appeal brief and argued that prior art does not teach the claimed feature (See Appeal Brief, Pages 9-10, also addressed in italic form above).
As addressed in the final office action, mailed out on 04/23/2021, Smith teaches the limitation Smith teaches (c) selecting any one of said plurality of symmetric encryption keys at the second device that are available and valid for data encryption. Smith discloses [pars 0004-0007], plurality of session keys are used in communication between two devices. A first device is configured to encrypt transmissions [i.e. at the second device] using one of the plurality of session keys [i.e. selection an available key that is valid]. 
Even the Smith reference has a single non-expired session key and a few expired session keys, selecting of the non-expired ‘session key’ would  equate to the limitation “any key” from the set of non-expired session key and expired 
The Rejection of independent claims 17, 32, and 37, under 35 U.S.C. § 103: 
As to the rejections of independent claims 17, 32, and 37, the Appellant submits that the cited art does not teach the limitation, (c) selecting any one of said plurality of symmetric encryption keys at the second device that are available and valid for data encryption. To provide support, the Appellant submits that in Smith teaching other session keys either has not been submitted to the second device or expired, as the transmission of the session keys performed in Smith only after previous session key is expired, and therefore there is only one key for the second device has available to use, no teaching of selecting from plurality of session keys (See Appeal Brief, Pages 9-16, 22).
The Examiner disagree with the Appellant’s argument and analysis,   the Examiner respectfully submits that, as stated in the rejections of the final office action, Smith discloses [pars 0004-0007], plurality of session keys are used in communication between two devices. A first device is configured to encrypt transmissions [i.e. at the second device] using one of the plurality of session keys [i.e. selection an available key that is valid].  Even the Smith reference has teaching of a single non-expired session key and a few expired session keys, selecting of the non-expired ‘session key’ would  equate to the limitation “any key” from the set of non-expired session key and expired session key, equated as 
The Examiner explained in the previous communications that Smith’s teaching of selecting a key that is valid, would broadly read on the limitation, and suggested amendment to refine the limitation to overcome the applied reference, However, the Appellant has not amended the claims to move the prosecution forward, where the limitation can be refined, for example, can recite  that,
 (a) wherein at the time of the selection there are at least two or more key that are available and valid for the selection, 
as an mathematical clarification of the limitation “plurality” that depends on the condition of validity of the key(s). 
If the Appellant does not want to clarify the limitation to make the claim scope narrowed, where the Appellants argued to be an obvious that at the time of the selection there are at least two or more key that are available and valid for the selection, the office concludes that the claim limitation broadly includes the scope where at the time of the selection there can be only one key that are available and valid for the selection, where there could exist other keys, as plurality of keys that are not available and valid.
Rejection of dependent Claim 21, under 35 U.S.C. § 103(a): 
As to the rejections of dependent claim 21, the Appellant submits that the claim is believed to be allowable by virtue of the non-obvious nature of claim 17, symmetric encryption key.”
The Examiner disagree with the Appellant’s argument and analysis,   the Examiner respectfully submits that, Holland reference teaches, as addressed in the rejections, of encrypting and decrypting communication using shared symmetric key (Holland: pars 111; 131). Applied art Moffat also uses multiple symmetric keys to securely transmit and/or share data with contact(s) (Moffat: pars 0060, 0120). Smith teach of using session keys for transmitted communication. Smith does not teach that the session keys have to be non-symmetric key, Smith further refines that the session key can be an AES key (Smith: pars 0172). Therefore, the applied prior art does teaches the limitation of using “symmetric encryption key,” and combination of art taches every limitations of the claims, as addressed in the response for the argument above for claim 1, and reference applied to the limitation of clam. 21
Rejection of dependent Claims 18-31, 33, 35, 36, and 38-43, under 35 U.S.C. § 103(a): 
a)	The Appellant argues that Dependent claims 18-31, 33, 35, 36, and 38-43 are patentable based on the dependency of respective patentable independent claims, and rejections should be withdrawn (See Appeal Brief, Pages 18, 22).
The Examiner respectfully traverses appellant’s arguments. Rejections of claims 18-31, 33, 35, 36, and 38-43 are maintained at least based on the rationale 
(3) Conclusion
For the above reasons, it is believed that the rejection should be sustained.
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Respectfully submitted,

/JAHANGIR KABIR/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        
Conferees:

/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439     


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        








Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.